Citation Nr: 1139197	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  08-18 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total evaluation based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Joyner, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to December 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, which denied entitlement to a rating in excess of 30 percent for service-connected PTSD.  The appellant appealed the decision to the Board, and the case was referred to the Board for appellate review.  

As will be discussed in greater detail below, the issue of entitlement to a TDIU has been reasonably raised by the record.  This issue is considered part and parcel to the Veteran's claim for an increased rating for his PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand:  To Afford the Veteran a New VA Examination, to Allow the RO the Opportunity to Initially Review Additionally Submitted Evidence, to Obtain Outstanding VA Treatment Records, and to Adjudicate the TDIU Claim. 

Service connection PTSD was granted in an August 2007 rating decision.  The Veteran appealed the initial 30 percent rating assigned.  In conjunction with his service connection claim, the Veteran was afforded a VA examination in August 2007.  Subsequently, he was afforded another VA examination in August 2009.  However, since the August 2009 VA examination and the issuance of the September 2009 Supplemental Statement of the Case (SSOC), the Veteran submitted an April 2008 letter from a private doctor, C. C., DO, which states that due to the Veteran's PTSD, he is unable to return to work.  The letter further notes that the Veteran has recurrent and intrusive distressing recollections of the events, including images, thoughts or perceptions.  (Also after the September 2009 SSOC was issued, the Veteran submitted a November 2010 statement from his wife and a December 2009 buddy statement.  However, these lay statements are essentially cumulative of the evidence of record.)  The Veteran did not waive his right to have this additionally submitted evidence reviewed by the RO in the first instance.

In a March 2010 statement (VA Form 21-4138), the Veteran indicated that there are additional medical, to include mental health, records in support of his appeal at the VA Community Based Outpatient Clinic in Mt. Vernon, Missouri.  The Board notes that the most recent VA treatment records in the claims file are from July 2009 (the records were printed in September 2009).

Additionally, in his June 2008 VA Form 9, the Veteran indicated that he has been unable to work since December 2007.  He further stated that he will be forced to take retirement when he runs out of sick leave.  Further, in a September 2009 VA Form 21-4138, the Veteran indicated that due to his service-connected PTSD and its increased symptomatology, he was requested to retire from his employment at the U.S. Post Office, due to the deterioration in his work efficiency.  He indicated that he does not feel that he had a thorough examination to determine the severity of his PTSD.  Neither the August 2007 VA examination report nor the August 2009 VA examination report contains an opinion regarding the Veteran's ability to work.

In the June 2008 VA Form-9, the Veteran also indicated that he continued to receive treatment from the VA outpatient clinic in Mt. Vernon, Missouri.  The claims file contains VA medical records through February 2008; the next VA medical records are from July 2009.  There are no VA treatment records from March 2008 through June 2009.  While on remand, any such records should be obtained and associated with the claims file.  Furthermore, all up-to-date treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In light of the above, the Veteran should be afforded a new VA examination in order to determine the current severity of his PTSD, to include an opinion regarding the effect that the PTSD has on the Veteran's ability to work, based upon a review of the entire record, to include all evidence received since the most recent VA examination and SSOC.  

The United States Court of Appeals for Veterans Claims (Court) has recently held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, there is some evidence that the Veteran may be unemployed due at least in part to his service-connected PTSD.  As noted above, the April 2008 letter from the Veteran's private doctor, as well as the Veteran's own statements in his VA Form-9, suggest that his PTSD prevents him from being able to work.  The evidence shows variable dates on which the Veteran retired (or was forced to retire) from his employment.  As such, the evidence of record reflects that the Veteran may be unemployed as a result of his service-connected PTSD.  Therefore, the RO should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorders to include sending the Veteran an application for TDIU and an appropriate notification letter.  In so doing, the RO may decide to pursue further development of the Veteran's employment history, or obtain additional medical evidence or medical opinion, as is deemed necessary. 

2.  The Veteran's VA treatment records from the Community Based Outpatient Clinic in Mt. Vernon, MO and any other treating VA medical facilities, dating from February 2008 through the present, should be obtained and associated with the claims file.

3.  The Veteran should be afforded a VA psychiatric examination to evaluate the nature and severity of his service-connected PTSD.  The claims folders and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  

Based on the medical findings and a review of the claims file, to include the April 2008 letter from Dr. C. and any newly added VA treatment records, the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  The examiner must provide accurate and fully descriptive assessments of all clinical findings resulting from the Veteran's service-connected PTSD.  If it is not possible to differentiate between impairment resulting from PTSD and impairment resulting from any other non-service-connected disorder, the examiner should state this in the report.  (A February 2008 VA treatment note lists diagnoses of PTSD, depression not otherwise specified, and alcohol abuse.) 

The examiner should assign a numerical code under the GAF scale provided in the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition, and specifically indicate whether the GAF designation incorporates impairment caused by any non-service-connected psychiatric disorder.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached, in a legible report and clearly indicate what records were reviewed in reaching such opinions.  If the examiner is unable to provide the requested information or opinions with any degree of medical certainty, the examiner should clearly indicate that with appropriate rationale. 

The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on this claim. 

4.  The RO should then conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


